DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Applicant's election with traverse of Group I in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the ground(s) that both Groups are made from the same materials.  This is not found persuasive for the reasons of record.  The groups are directed to a product and a method, thus, the arguments are not directed to the merits of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
IDS
The IDS filed September 21, 2018 (9/21/2018) by Applicant does not include all of the prior art references cited in a foreign patent office relating to this application.  Please file an IDS disclosing all material relevant prior art.
Title
It is unclear whether Applicant intends to direct this application to a bread or a dough.  The Title states the invention is for a bread.

    PNG
    media_image1.png
    62
    520
    media_image1.png
    Greyscale

  The claims state the invention is directed to “A raw flavorbread”.  

    PNG
    media_image2.png
    50
    162
    media_image2.png
    Greyscale

The “raw” language infers the invention is for “dough”, however, the “flavorbread” infers a bread.  
The Title for the parent WO publication is for a “dough”.  Please clarify and correct if necessary.  Please also correct the Abstract if necessary.

    PNG
    media_image3.png
    271
    738
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    66
    743
    media_image4.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: the translation of the Chinese application to English appears to be a machine translation without close review for accuracies.
The Specification at page 2 describes a term as “mud” or “amud”.  

    PNG
    media_image5.png
    65
    540
    media_image5.png
    Greyscale

The Chinese parent application uses a Chinese character:

    PNG
    media_image6.png
    55
    68
    media_image6.png
    Greyscale

The direct (machine) translation of this character is “mud”.  This is not the correct translation.  Perhaps the accurate translation should be “paste”.  A Chinese bread filled with red bean paste is known phraseology.  A Chinese bread filled with mud (which can be a wet dirt taken from the Earth) is not known phraseology.
Please review the entire application and be sure the translation is accurate.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1-10 do not have a proper antecedent basis as the language in the claims largely is not mentioned in the text of the Specification.  An example of this can be seen in Claim 1, line 1 which refers to “A raw-flavorbread”.  This phraseology is not discussed anywhere in the Specification as filed.  This is critical language as this is what Applicant is claiming.
 Applicant is advised to consider amending the text of the Specification while being careful not to add new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner has attempted to understand the text of the claims.  The translation of the Chinese application to English appears to be a machine translation without close review for accuracies.  
The phrase “A raw flavorbread” in Claim 1, line 1 is vague and indefinite as it is unclear whether Applicant is trying to say the food is uncooked or not uncooked.  If the food has not been cooked then is 
The phrase “wherein ingredients of the food are made of vegetable or fruit, flour, egg and milk without any addition of edible oil, cream, butter, sugar, salt, preservatives, additives and improvers” in Claim 1 is vague and indefinite as it is unclear whether the “food” does not have oil and the other items or can the food have oil and the other ingredients as long as the individual items, the fruit, flour, egg and milk not have them.  The reason for the possible alternative interpretations is because dependent claim 11 states the food includes oil, cream, additives and improvers.  In order for Claim 11 to make sense Claim 1 must allow for the presence of oil, cream, additives and improvers which would infer these additives are not part of the fruit, flour, egg and milk prior to making the mixture.
The phrase “one or more fermentation” in Claim 1, line 5 is vague and indefinite as it is unclear whether this language means the mixed dough goes through one or more steps or something else.  It is further unclear whether there are distinct fermentations as it is unclear whether a fermentation comes to a complete stop and the active material is dead or is there actually one extended fermentation that is extended over stages or something else.
The term "large" in claim 2, line 1 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a proportion as being large while another could interpret the same proportion as not being large.
The phrase “based on nutritional requirements” in Claim 2, lines 2-3 is vague and indefinite as it is unclear whether any or all of these ingredients are optional.  For example, if a person is not required to have beans then would this be optional or not optional.
The phrase “wherein the flour is prepared by wheat flour in large proportion and a mixed flour made from grains, melons, beans and potatoes” in claim 2 is vague and indefinite as it unclear whether the flour just includes the grain or does it include the other items as well.  The generally understood meaning of flour would be just to interpret it as including the grains as items like melons are not flour.  However, if the flour is limited to the grains then the other language does not make sense.
Claim 3 recites the limitation "vegetable of fruit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “mud” in Claim 3, line 2 does not make sense.  This term appears to be a machine translation from Chinese to English without a human closely reviewing for accuracy.
The term "several" in claim 4, line 4 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a number of hours as being several while another could interpret the same number of hours as not being several.
The phrase “to produce various bread and Chinese and Western pastry, snacks, steamed stuffed buns, steamed buns and dumplings through fermentation, division, relaxation, shaping, proofing and baking” in Claim 5, lines 3-5 is vague and indefinite as it is unclear how “various” further limits the composition and structure of the claimed food.  The claim is confusing as the terms run together.
The phrase “vegetables are applied” in Claim 6 is vague and indefinite as it is unclear what applied is referring to.  The English translation does not appear to be accurate.
The phrase “fruits are applied” in Claim 7 is vague and indefinite as it is unclear what applied is referring to.  The English translation does not appear to be accurate.
Claim 8 recites the limitation "the original bread" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “a shape of the original bread is 1 cm to 2.5 cm square” in Claim 8, lines 1-2 is vague and indefinite as it is unclear how a shape can be square while having sides of different length.
The phrase “wherein the food is processed into Chinese and Western pastry, snacks, steamed stuffed buns, steamed buns and dumplings foods like cloud cake, sachima, moon cake, various biscuits, cookie, cake, almond crisp, apricot, egg roll, butterfly crisp, almond row by adding egg, milk powder or milk, cream, oil and various food additives and improvers” is vague and indefinite as it is unclear how the composition or structure of the food is further limited as these words run together.  For example, it is unclear how this bread food can be an apricot, a fruit, as a fruit is not a bread.
The phrase “wherein the food is prepared by the mixed fermented dough added with selected oil, cream, sugar, salt, meat, food additives, condiments and improvers through fermentation, division, relaxation, shaping, proofing and baking” in Claim 10 is vague and indefinite as it is unclear how the food can contain oil, cream, salt, additives and improvers when independent claim 1 expressly excludes these items from the food.
The phrase “wherein the food is processed into Chinese and Western pastry, snacks, steamed stuffed buns, steamed buns and dumplings foods like cloud cake, sachima, moon cake, various biscuits, cookie, cake, almond crisp, apricot, egg roll, butterfly crisp, almond row by adding egg, milk powder or milk, cream, oil and various food additives and improvers” in Claim 11 is vague and indefinite as it is unclear how the food can contain oil, cream, salt, additives and improvers when independent claim 1 expressly excludes these items from the food.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103461419).
The claims are interpreted as being directed to a dough/bread and not a method of making or using.  The method language is interpreted to the extent that it further describes the dough/bread.
The translation of the language in the claims appears to be a machine translation from Chinese to English and has not been closely reviewed for accuracy.
The “raw” language in the preamble of Claim #1 is interpreted as meaning a dough that has not been cooked but rather dough that can be cooked at future time by a user.
The ingredients are interpreted as including vegetables or fruit and flour, egg and milk.
The phrase “without any addition of edible oil, cream, butter, sugar, salt, preservatives, additives and improvers” in Claim #1 is not interpreted as prohibiting the dough from including these ingredients but rather prohibiting the vegetable/fruit and flour, egg and milk from including these ingredients prior to mixing with the flour.  Dependent claims 10 and 11 provide for the dough to include these ingredients, thus, these ingredients are not interpreted as being excluded from Claim 1.
The ingredients in Claim 2 are interpreted as optional because of the qualifying language “based on nutritional requirements” which is interpreted to mean nothing is required as eating potatoes is not required to be eaten every day or at all.
The “mud” language in Claim 3+ is interpreted as being an incorrect machine translation.  Perhaps the term should be paste.
Wu (‘419) teaches a vegetable/fruit dough/bread made from a mixture of vegetables/fruit, flour, egg and milk where the mixture is fermented to provide a flavored vegetable/fruit bread (See Abstract, Example 1 where flour, onion and carrot vegetables, tomatoes a fruit, egg and milk are included.  A tomato is being either a fruit or a vegetable as it is the seed-bearing structure in flowering plants formed from the ovary after flowering, thus a fruit.); fermented at 20-34 oC (See Example 1 where the mixture is fermented at 30 oC for 2 hours, 30 oC for 1 hour, 30 oC for 40 min. and the Abs. where the mixture is fermented at 30-40 oC for 2-3 hours and 30-40 oC  for 1-2 hours for 30-50 oC for 40-60 minutes.), wherein the bread mixture can include oil, cream sugar, salt, food additives and improvers (See Abs., para. 1 and Examples 1-5.), however, fails to expressly describe the vegetables/fruit, flour, egg and milk not  having edible oil, cream, butter, sugar, salt, preservatives, additives and improvers per claim 1 and various other ingredients per claims 2-11.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Wu’s (‘419) ingredients do not have these excluded additives as they are not mentioned.  Furthermore, there is nothing in the claims preventing the dough/bread from having them or the other various ingredients in the final formulation.  If additional ingredients were added it would have been obvious to add them when mixing in at a measured quantity to provide a finished dough/bread that is consistent in taste and properties each time the product is produced.  Making any adjustment in formulation would have been within the skill set of a person having ordinary skill in the art at the time of Applicant’s invention to provide a dough/bread that suitable for its intended use.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103461419) in view of Xu (CN 102578184).
If Wu (‘419) is interpreted as not teaching fruit additives then it would have been obvious to look to Wu (‘419) in view of Xu (‘184) as explained below.
The claims are interpreted as being directed to a dough/bread and not a method of making or using.  The method language is interpreted to the extent that it further describes the dough/bread.
The translation of the language in the claims appears to be a machine translation from Chinese to English and has not been closely reviewed for accuracy.
The “raw” language in the preamble of Claim #1 is interpreted as meaning a dough that has not been cooked but rather dough that can be cooked at future time by a user.
The ingredients are interpreted as including vegetables or fruit and flour, egg and milk.
The phrase “without any addition of edible oil, cream, butter, sugar, salt, preservatives, additives and improvers” in Claim #1 is not interpreted as prohibiting the dough from including these ingredients but rather prohibiting the vegetable/fruit and flour, egg and milk from including these ingredients prior to mixing with the flour.  Dependent claims 10 and 11 provide for the dough to include these ingredients, thus, these ingredients are not interpreted as being excluded from Claim 1.
The ingredients in Claim 2 are interpreted as optional because of the qualifying language “based on nutritional requirements” which is interpreted to mean nothing is required as eating potatoes is not required to be eaten every day or at all.
The “mud” language in Claim 3+ is interpreted as being an incorrect machine translation.  Perhaps the term should be paste.
Wu (‘419) teaches a vegetable/fruit dough/bread made from a mixture of vegetables/fruit, flour, egg and milk where the mixture is fermented to provide a flavored vegetable/fruit bread (See Abstract, Example 1 where flour, onion and carrot vegetables, tomatoes a fruit, egg and milk are included.  A tomato is being either a fruit or a vegetable as it is the seed-bearing structure in flowering plants formed from the ovary after flowering, thus a fruit.); fermented at 20-34 oC (See Example 1 where the mixture is fermented at 30 oC for 2 hours, 30 oC for 1 hour, 30 oC for 40 min. and the Abs. where the mixture is fermented at 30-40 oC for 2-3 hours and 30-40 oC  for 1-2 hours for 30-50 oC for 40-60 minutes.), wherein the bread mixture can include oil, cream sugar, salt, food additives and improvers (See Abs., para. 1 and Examples 1-5.), however, fails to expressly describe the vegetables/fruit, flour, egg and milk not  having edible oil, cream, butter, sugar, salt, preservatives, additives and improvers and various other ingredients.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention that Wu’s (‘419) ingredients do not have these additives as they are not mentioned.  Furthermore, there is nothing in the claims preventing the dough/bread from having them or the other various ingredients in the final formulation.  If additional ingredients were added it would have been obvious to add them when mixing in at a measured quantity to provide a finished dough/bread that is consistent in taste and properties each time the product is produced.  Making any adjustment in formulation would have been within the skill set of a person having ordinary skill in the art at the time of Applicant’s invention to provide a dough/bread that suitable for its intended use.
Xu (‘184) teaches a bread similar as taught by Wu (‘419) as discussed above where fruit is added a flavoring (See Abs. and Claims 1-2.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the fruit as taught by Xu (‘184) in Wu (‘419) to provide dough/bread that satisfies a consumer’s preference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
January 21, 2021